THE THIRTEENTH COURT OF APPEALS

                                   13-17-00501-CV


                          Texas Department of Public Safety
                                        v.
                                 Herminio Pasillas


                                  On appeal from the
                 County Court at Law No. 3 of Cameron County, Texas
                          Trial Cause No. 2017 CCL 00118


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellee.

      We further order this decision certified below for observance.

April 25, 2019